Citation Nr: 1400141	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  10-31 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for onychomycosis of the feet (bilateral foot fungus), claimed as the residual of exposure to Agent Orange. 

2.  Entitlement to service connection for hypertension, claimed as secondary to service-connected disabilities, or as the residual of exposure to Agent Orange.

3.  Entitlement to service connection for erectile dysfunction, claimed as secondary to service-connected disabilities, or as the residual of exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1969 to August 1971, with service in the Republic of Vietnam from January to December 1970.  

This case comes on appeal before the Board of Veterans' Appeals (Board) from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran requested a Board personal hearing in July 2010.  Because the Veteran withdrew the hearing request in September 2011, the Board hearing request is considered withdrawn, and the Board will proceed with its adjudication of the appeal.  See 38 C.F.R. § 20.704(d) (2013); accord Anderson v. Brown, 9 Vet. App. 542, 546-47 (1996). 

The Board remanded this matter for additional development in December 2012.  Pursuant to the remand instructions, the Veteran was scheduled for a January 2013 VA examination; however, he failed to appear at the examination and has not provided good cause for this failure to report.


FINDINGS OF FACT

1.  The Veteran did not have chronic symptoms of foot fungus, hypertension, or erectile dysfunction in service.

2.  Symptoms of foot fungus, hypertension, and erectile dysfunction were not continuous since service separation.

3.  Hypertension did not become manifest to a degree of 10 percent within one year from the date of separation from service.

4.  Currently diagnosed foot fungus, hypertension, and erectile dysfunction are not related to service, to include his presumed exposure to Agent Orange, or a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for foot fungus are not met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).

2.  The criteria for service connection for hypertension are not met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).

3.  The criteria for service connection for erectile dysfunction are not met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.      38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, the VCAA duty to notify initially was satisfied by way of a pre-adjudicatory letter the RO sent to the Veteran in June 2007.  This letter informed him of the evidence required to substantiate his claim and of his and VA's respective responsibilities in obtaining this supporting evidence, including advising him of how disability ratings and effective dates are assigned.  Following the Board's December 2012 remand, the RO sent the Veteran a December 2012 letter informing him of that the Board had remanded the case and alerting him that he would receive further notification when his VA compensation examinations were scheduled.  The Veteran was then scheduled for a January 2013 VA examination.  Thus, the Veteran has received all required notice concerning the claim.

VA also has a duty to assist a veteran in the development of a claim.  This duty includes assisting in the procurement of service treatment records (STRs) and pertinent post-service treatment records (VA and private) and providing an examination when needed to assist in deciding the claim.  38 U.S.C.A. § 5103A;   38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  The claims file contains the Veteran's STRs, VA and private medical treatment evidence, and the Veteran's statements. 

Pursuant to the December 2012 remand instructions, the RO scheduled the Veteran for a January 2013 VA examination to assist in determining the nature and etiology of his foot fungus, hypertension, and erectile dysfunction.  A January 2013 document from the RO indicates that the Veteran failed to report to this examination.  The Supplemental Statement of the Case issued in February 2013 advised the Veteran of his failure to report for the VA examination.  In Wood v. Derwinski, 1 Vet. App. 190 (1991), the Court noted that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  In this case, the Veteran has failed to report for a VA examination that might have assisted him in establishing his claim.  When a claimant fails to report for an examination scheduled in conjunction with the original compensation claim, the claim shall be rated based on the evidence of record.  See 38 C.F.R. § 3.655(b) (2013).  Thus, given the Veteran's failure to report for the January 2013 examination, the Board must decide the claim based on the evidence of record.  For these reasons, the Board is satisfied that VA has fulfilled the duties to notify and assist required by the VCAA.

Service Connection Legal Authority

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by a veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. 
§ 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Foot fungus and erectile dysfunction are not chronic diseases listed under 38 C.F.R. § 3.309(a); thus, the presumptive service connection provisions at 38 C.F.R. 
§ 3.303(b) based on "chronic" symptoms in service and "continuous" symptoms since service do not apply to those claims.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Hypertension is a chronic disease listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies to that claim.  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).    

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as hypertension, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

A veteran who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicides.  38 C.F.R. §§ 3.307, 3.309.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the Vietnam era.  

The following diseases are deemed associated with herbicide exposure, under current VA regulation: chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 41442-41449, and 61 Fed. Reg. 57586-57589 (1996).

Notwithstanding the foregoing presumption provisions, a claimant is not precluded from establishing service connection for a disability due to exposure to herbicides with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).   To prevail on the theory of secondary service causation, generally, the record must show (1) medical evidence of a current disability, (2) a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis of Service Connection Claims

The Veteran contends that currently diagnosed bilateral foot fungus was caused by his military service.  Specifically, he asserts that he frequently had to wear wet boots for long periods of time while serving in the jungle of Vietnam.  As to the hypertension claim, he contends that currently diagnosed hypertension was caused by or aggravated by his service-connected disabilities, specifically service-connected PTSD, currently evaluated at 70 percent disabling.  Finally, the Veteran contends that his erectile dysfunction was caused or aggravated by his service-connected disabilities, specifically the medications he takes to treat his service-connected PTSD.  Additionally, he offers his exposure to Agent Orange in service as an alternative explanation for each of the claimed disabilities.  

The Veteran's Form DD-214 shows that he served in Vietnam, and was awarded the Vietnam Service Medal, the Vietnam Campaign Medal, and the Combat Infantryman Badge.  Thus, the Board finds that the Veteran engaged in combat in Vietnam.  The Board further finds that the Veteran's contention that he wore wet boots throughout the jungles of Vietnam is consistent with the duties and circumstances of his service, and is credible.  See 38 U.S.C.A. § 1154(b) (West 2002).  Additionally, exposure to herbicides, including Agent Orange during active service is presumed.  See 38 C.F.R. § 3.307(a)(6)(iii) (2013).  

With respect to the question of medical nexus, because none of the Veteran's claimed disabilities are listed among the Agent Orange-related diseases enumerated in 38 C.F.R. § 3.309(e), medical nexus may not be presumed as a matter of law.  Notwithstanding the inapplicability of the Agent Orange presumptive service connection regulations, the Board is obligated to fully consider the Veteran's claims on a direct basis.  See Combee, 34 F3d at 1043-44.  

The Board finds that the Veteran did not have chronic symptoms of foot fungus, hypertension, or erectile dysfunction in service.  The service treatment records are negative for treatment, diagnoses, or complaints of any disease or injury relating to foot fungus, hypertension, or erectile dysfunction.  Upon separation from service, the only defects noted or complained of were frequent upper respiratory infections and farsightedness.  No skin disability of the feet, hypertension, or erectile dysfunction was noted on the separation examination report. 

The Board further finds that symptoms of hypertension were not continuous since service separation.  

The Veteran was provided a March 2011 VA compensation examination to assist in determining the etiology of his hypertension, in pertinent part.  The VA examiner concluded that the Veteran's hypertension was not caused or aggravated by his military service, but the examiner did not provide a rationale for the opinion, which limits its probative value.  

The claims file contains outpatient treatment records from a VA medical center.  An August 2007 record shows that he was diagnosed with hypertension in 2004.  

The claims file also contains treatment records from a private medical center.  The Veteran was treated in October 1999 for a severe sore throat.  Blood pressure was recorded at 142/90.  The treatment record states: "Past medical history is unremarkable.  He has had no significant medical problems and is on no medications."  

Currently diagnosed foot fungus, hypertension, and erectile dysfunction are not related to service.  An October 2008 treatment record from a VA medical center shows that the Veteran complained of fungus on his feet and toenails, and told the physician that he has "had it for years."  An October 2007 treatment record notes that the Veteran reported that he had experienced erectile dysfunction for the past three years.  As noted, the Veteran did not report to the February 2013 VA examination, which would have provided a medical nexus opinion regarding the nature and etiology of his foot fungus, hypertension, and erectile dysfunction.  Therefore, this claim will be decided based on the evidence of record.  38 C.F.R. § 3.655(b).  The evidence of record indicates that the Veteran was not diagnosed with hypertension or erectile dysfunction until 2004, over 30 years after his separation from service.  The record does not contain evidence of treatment for, or a diagnosis of, foot fungus before October 2008. 

The Board has considered the Veteran's statements asserting a nexus between currently diagnosed foot fungus, hypertension, and erectile dysfunction and active duty service.  While the Board finds that he is competent to report symptoms of his disorders, his statements as to nexus are not competent.  As a lay person without any medical training, he is not competent to provide evidence on questions of etiology of a medical disability, such as whether his claimed disabilities are related to Agent Orange exposure or any other event in service. 

Additionally, where certain chronic diseases, including hypertension, become manifest to a degree of 10 percent within one year from the date of separation from service, such disease shall be considered to have been incurred or aggravated by such service, notwithstanding there is no evidence of that disease during service.  38 U.S.C.A. §§ 1101, 1112(a); 38 C.F.R. §§ 3.307. 3.309(a).  In this case, there is no competent or credible evidence indicating that the Veteran was diagnosed with hypertension to a compensable degree within one year of separation from service, nor is the Veteran competent to provide such evidence of a diagnoses, because he is a lay person. Rather, as noted, the evidence of record indicates that he was diagnosed with hypertension in 2004, over 30 years after his separation from service.  Thus, service connection is not warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.

Lastly, the Veteran has offered an alternative theory of entitlement for his hypertension and erectile dysfunction claims, asserting that they were caused or aggravated by his service-connected PTSD.  As noted, the Veteran did not report to his January 2013 VA examination, which would have provided a medical nexus opinion with regard to his secondary service connection claim.  Although the record shows that the Veteran is prescribed medication for his PTSD, there is no evidence showing that he experiences adverse effects as a result of such medication.  The remaining evidence of record does not indicate that there is a relationship, of either causation or aggravation, between his hypertension and erectile dysfunction, and his service-connected PTSD.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claims for service connection for foot fungus, hypertension, and erectile dysfunction, and the claims must be denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral foot fungus is denied. 

Service connection for hypertension is denied. 

Service connection for erectile dysfunction is denied. 



____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


